Citation Nr: 0634366	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-34 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
an anxiety disorder with strong hysterical features.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1945 to January 
1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).   

This case has been advanced on the docket based on the 
veteran's advanced age.  


FINDING OF FACT

The anxiety disorder with hysterical features has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood; flattened affect; panic attacks more 
than once a week; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships 


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for an anxiety 
disorder with hysterical features are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125 
to 4.130, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty-to-assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in August 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter adequately 
advised the veteran to submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The veteran's duty-to-assist letter was provided prior to the 
adjudication of his claim.  Although he was not provided with 
notification as to effective date elements of the claim, See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO will 
have an opportunity to provide such notice at a later date.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His treatment records 
have been obtained.  He has declined a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

The veteran contends that his service-connected anxiety 
disorder is more severe that the current 10 percent rating 
evaluation reflects. His disorder is evaluated under 
Diagnostic Code 9400 which provides that a 30 percent rating 
is warranted when post-traumatic stress disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board has considered the full history of the veteran's 
service-connected disorder.  The veteran's service medical 
records reflect that he was hospitalized in November and 
December 1945 for treatment of a psychoneurosis, anxiety 
(including hypochondriasis).  

A VA psychiatric examination conducted by the VA in February 
1989 reflects that the veteran complained of having headaches 
for over 40 years since being in the Army.  He looked quite 
anxious and some trembling was observed.  His concentration 
was very poor and he was depressed and cried easily.  The 
diagnosis was primary degenerative dementia.  A VA 
psychiatric examination conducted in January 1992 contains 
similar complaints and findings, but the diagnosis was 
anxiety disorder NOS chronic with hysterical features.  

The RO denied service connection for a psychiatric disorder, 
but the veteran appealed and in a decision of August 1994, 
the Board granted service connection for an anxiety disorder.  
The report of a VA mental examination conducted in November 
1994 reflects that the veteran complained that he felt quite 
nervous and sad.  The examiner stated that there was a strong 
voluntary component, and recommended an examination by a 
board.  An addendum dated in January 1995 reflects that the 
veteran failed to report for the board examination.  
Subsequently, in a rating of June 1995, the RO assigned a 50 
percent rating effective from April 7, 1988, and a 
noncompensable rating effective from December 1994.

The report of a mental disorders examination conducted by the 
VA in February 1997 reflects that the veteran reported having 
anxiety and attacks where he got very anxious and restless.  
It was noted that on examination that there was a strong 
hysterical component.  In a decision of July 1997, the RO 
increased the rating to 10 percent.  The rating has remained 
at that level since that time.  

The evidence which has been developed in connection with the 
current claim includes VA treatment records and the report of 
a VA mental disorders examination conducted in September 
2002.  Based on the foregoing evidence, the Board finds that 
the anxiety disorder has caused manifestations which most 
nearly approximate the criteria for a 50 percent rating which 
contemplate occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood; flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  In this regard, the 
report of an examination conducted in September 2002 shows 
that the veteran reported that he was always nervous.  On 
examination, his mood was anxious.  His affect was blunted.  
His memory was poor.  His insight and judgment were impaired.  
Although some of the symptoms may have been associated with 
nonservice-connected Parkinson's induced dementia rather than 
due to the service-connected anxiety disorder, the Board 
notes that all symptoms must be presumed to have been due to 
the service-connected disability as there is no medical 
opinion distinguishing them.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998)(in which the Court vacated a decision by 
the Board where there was no medical evidence in the record 
separating the effects of the appellant's post-traumatic 
stress disorder from his nonservice-connected personality 
disorders).  Accordingly, the Board concludes that a 50 
percent rating is warranted.    

The Board further finds, however, that the veteran's 
psychiatric disorder has not resulted in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Such findings generally are not reflected in 
the medical evidence.  On the contrary, the examination 
report shows that the veteran does not have most of these 
symptoms.  It has been noted in the VA examination report 
that he does not have suicidal or homicidal ideation.  There 
has never been any mention of obsessional rituals or spatial 
disorientation.  His speech was clear, and he was clean and 
adequately dressed and groomed.  Although the veteran has an 
impaired memory, such impairment is already contemplated by 
the criteria for the currently assigned 50 percent rating.  
Regarding the ability to maintain a relationship, the Board 
notes that the veteran has maintained a marriage for many 
years.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 50 percent for an anxiety 
disorder are not met.  


ORDER

A 50 percent disability rating for an anxiety disorder with 
strong hysterical features is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


